UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADAM HAVENS,

                            Plaintiff,
                                                                    ORDER
              - against -
                                                               18 Civ. 488 (PGG)
 THE HARTFORD FINANCIAL SERVICES
 GROUP, INC.,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              In this action, Plaintiff Adam Havens brings claims for disability discrimination,

retaliation, and hostile work environment against Defendant The Hartford Financial Services

Group (“HFSG”), pursuant to the Americans with Disabilities Act (the “ADA”), 42 U.S.C. §§

12102 et seq., the Family Medical Leave Act (the “FMLA”), 29 U.S.C. §§ 2601 et seq., and the

New York State Human Rights Law (the “NYSHRL”), N.Y. Exec. Law, art. 15. (See Am.

Cmplt. (Dkt. No. 11))

              Defendant has moved to (1) compel Plaintiff to submit his claims to arbitration;

and (2) dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(l) and the Federal

Arbitration Act, 9 U.S.C. § 1 et seq. (Def. Mot. (Dkt. No. 37)) For the reasons stated below,

Defendant’s motion to compel arbitration will be granted, and the Amended Complaint will be

dismissed.
                                        BACKGROUND

I.     THE ARBITRATION AGREEMENT

               The Complaint alleges that Plaintiff “was an employee of The Hartford for fifteen

years, from 2001 through his termination in 2016, working in the underwriting division.” 1 (Am.

Cmplt. (Dkt. No. 11) ¶ 19) On August 19, 2015, HFSG’s Human Resources executive vice

president and general counsel sent an email to Plaintiff and other employees who had not

consented to arbitrate employment related disputes. The email offered Plaintiff and his

colleagues an additional day of Paid Time Off if – by September 30, 2015 – they consented to

arbitrate employment-related disputes. (Fazzino Aff. (Dkt. No. 40-1) ¶ 3 & Ex. C)

               The email contained links to the company’s “Arbitration Policy”; “Frequently

Asked Questions” pages; and “Arbitration Policy Certification” – an electronic consent form.

(Id., ¶ 3 & Exs. A, D, E). Section II.A. of the Arbitration Policy states: “This Policy requires

both The Hartford and you to attempt to resolve employment related disputes through The

Hartford’s Employee Relations (“ER”) Review Process (if you are still an active employee) and,

where covered disputes remain, through final and binding arbitration.” (Id., Ex. A) Section II.B.

sets out the scope of the arbitration agreement, which expressly incorporates the ADA, FMLA,

and “state or local anti-discrimination laws.” (Id.) On August 24, 2015, Plaintiff accessed the

electronic consent form and selected the option which reads, “Yes I have read, understand and

agree to comply with the Arbitration Policy.” (Id., Ex. F) Havens used his additional day of

Paid Time Off in 2016. (Id. ¶ 6)



1
  In the Amended Complaint, Plaintiff begins by asserting that “The Hartford Financial Services
Group” does business as “The Hartford.” (Am. Cmplt. (Dkt. No. 11) ¶ 1) He then refers to
Defendant The Hartford Financial Services Group throughout as “The Hartford.” (Id.) Plaintiff
also asserts that he “was an employee of The Hartford for fifteen years, from 2001 through his
termination in 2016.” (Id. ¶ 19)
                                                 2
II.    THE COMPLAINT’S ALLEGATIONS OF DISCRIMINATION

               In 2014, Plaintiff was diagnosed with multiple sclerosis and informed his

employer and superiors of his diagnosis. (Am. Cmplt. (Dkt. No. 11) ¶¶ 21-22) Due to his

condition, plaintiff was absent from work on multiple occasions in 2014, 2015, and 2016. (Id. ¶¶

24-26) Plaintiff’s symptoms worsened in the summer of 2016, “and required him to take a leave

of absence.” (Id. ¶ 27)

               “In mid-July, Mr. Havens’ supervisor inquired as to when Mr. Havens expected to

be able to return to work. Mr. Havens responded that he was not certain when he would be

medically capable of returning to work, and that he required additional medical leave.” (Id. ¶ 30)

               “In a letter dated July 14, 2016 (the ‘July 14 Letter’), Mr. Havens’ supervisor told

him that because he had used all of his available leave under The Hartford’s leave policies, Mr.

Havens lacked ‘any source of job protection’ to cover any absence from work after June 9, 2016.

The July 14 Letter stated that because Mr. Havens was ‘absent without job protection,’ his

‘employment with The Hartford is terminated effectively immediately.’” (Id. ¶ 32)

               Plaintiff contends that he “requested from The Hartford leave as a reasonable

accommodation for his disability,” and that Defendant failed to (1) “provide a reasonable

accommodation . . . [by] considering authorizing leave,” and (2) “engage in an interactive

process to determine the feasibility of providing [Plaintiff] with leave as a reasonable

accommodation.” (Id. ¶ 42-45) Plaintiff claims that he “was denied the ability to use the leave

to which he was entitled under the FMLA,” and that he “was terminated after trying to utilize the

protections of the FMLA.” (Id. ¶¶ 62-63)

               Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

Commission on March 17, 2017, and received a right-to-sue letter on December 15, 2017. (Am.

Cmplt. (Dkt. No. 11) ¶ 35 & Ex. 1)
                                                 3
III.    PROCEDURAL HISTORY

                The Complaint was filed on January 19, 2018. (Cmplt. (Dkt. No. 1) The

Amended Complaint was filed on February 15, 2018. (Am. Cmplt. (Dkt. No. 11)) On May 9,

2019, Defendant moved to compel arbitration. (Mot. (Dkt. No. 37))

                                           DISCUSSION

I.      LEGAL STANDARD

                Under the Federal Arbitration Act (the “FAA”), an arbitration agreement “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA provides that a party to an arbitration

agreement may petition a district court for “an order directing that . . . arbitration proceed in the

manner provided for in such an agreement.” 9 U.S.C.§ 4. The FAA was enacted to “revers[e]

centuries of judicial hostility to arbitration agreements,” Bird v. Shearson Lehman/ Am. Express,

Inc., 926 F.2d 116, 119 (2d Cir. 1991) (internal quotation marks and citation omitted), and

“embodies the national policy favoring arbitration . . . .” Buckeye Check Cashing, Inc. v.

Cardegna, 546 U.S. 440, 443 (2006).

                “In resolving a claim that an action must be arbitrated pursuant to an arbitration

agreement, this Court must determine: (1) whether the parties entered into an agreement to

arbitrate; (2) if so, the scope of that agreement; (3) if federal statutory claims are asserted,

whether Congress intended those claims to be nonarbitrable; and (4) if some, but not all, claims

are subject to arbitration, whether to stay the balance of the proceedings pending arbitration.”

Begonja v. Vornado Realty Tr., 159 F. Supp. 3d 402, 408-09 (S.D.N.Y. 2016) (citing Guyden v.

Aetna, Inc., 544 F.3d 376, 382 (2d Cir. 2008)).

                When addressing a motion to compel arbitration, courts consider “all relevant,

admissible evidence submitted by the parties and contained in pleadings, depositions, answers to

                                                   4
interrogatories, and admissions on file, together with [] affidavits,” and “draw[] all reasonable

inferences in favor of the non-moving party.” Meyer v. Uber Techs., Inc., 868 F.3d 66, 74 (2d

Cir. 2017) (internal quotation marks and citations omitted). “Where the undisputed facts in the

record require the matter of arbitrability to be decided against one side or the other as a matter of

law, [courts] may rule on the basis of that legal issue and avoid the need for further court

proceedings.” Id. (internal quotation marks and citations omitted). Courts, not arbitrators, must

decide whether parties have agreed to arbitrate “unless the parties clearly and unmistakably

provide otherwise.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016).

II.    ANALYSIS

               Defendant contends that Plaintiff “agreed, in exchange for an additional day of

paid time off, to resolve ‘employment-related disputes’ through individual arbitration.” (Def. Br.

(Dkt. No. 37-2) at 7) 2 Plaintiff argues, inter alia, that (1) HFSG is a non-signatory to the

arbitration agreement, and thus cannot seek to enforce the terms of the agreement as against

Plaintiff; (2) the evidence before the Court is not sufficient to demonstrate his assent to the

arbitration agreement, and (3) Defendant breached the arbitration agreement, and thus may not

seek to enforce it. (Pltf. Opp. Br. (Dkt. No. 38))

       A.      Enforcement of Arbitration Agreement by a Non-Signatory

               Plaintiff contends that Defendant HFSG cannot seek to enforce the arbitration

agreement against him, because it is not a signatory:

       HFSG has failed to adequately allege that it was a party to the purported arbitration
       agreement. The alleged contracting papers HFSG claims to have provided to Mr. Havens
       refer ambiguously to “The Hartford,” but fail to define the purported contracting party.
       There are a multitude of “Hartford” entities, incorporated throughout this country and in
       countries all over the world, with varying names and corporate forms. HFSG cannot


2
  Unless otherwise indicated, all references to page numbers are as reflected in this District’s
Electronic Case Files (“ECF”) system.
                                                  5
       retroactively rewrite the alleged contract to apply to whichever entity proves convenient
       in a given case, and the Court should not countenance such an improper effort to do so.

(Pltf. Opp. Br. (Dkt. No. 38) at 6)

               1.      The Amended Complaint’s Allegations
                       Concerning Plaintiff’s Employer

               The arbitration-related documents at issue – including the Arbitration Policy; the

Arbitration Process; the August 19, 2015 email inviting Plaintiff to consent to arbitration;

Frequently Asked Questions; and the Arbitration Policy Certification, the electronic consent

form – all refer exclusively to “The Hartford.” (Fazzino Aff., Exs. A-F (Dkt. No. 40-1))

Plaintiff maintains that he was an employee of named defendant HFSG, and that HFSG “has not

shown that [it] is a party to the purported arbitration agreement.” (Pltf. Opp. Br. (Dkt. No. 38) at

9)

               As discussed above, however, the Amended Complaint treats HFSG as

synonymous with “The Hartford.” (Am. Cmplt. (Dkt. No. 11)) Indeed, Plaintiff pleads that

HFSG does business as “The Hartford,” and further pleads that he “was an employee of The

Hartford for fifteen years, from 2001 through his termination in 2016, working in the

underwriting division.” (Id. ¶¶ 1, 19) Accordingly, to the extent that Plaintiff argues that HFSG

may not seek to enforce the arbitration agreement because that agreement is between Plaintiff

and The Hartford, that notion directly contradicts the Amended Complaint’s factual assertion

that “The Hartford” and HFSG are synonymous. 3 In any event, as discussed below, HFSG need




3
  HFSG, for its part, claims that Plaintiff “was an employee of The Hartford Fire Insurance
Company, [which] is a wholly owned subsidiary of [T]he Hartford Financial Services Group
(HFSG).” HFSG states that it is a holding company that has no employees, and no corporate
parent. (Def. Reply Br. (Dkt. No. 40) at 1 (citing Dkt. No. 17 (Corporate Disclosure Statement))
                                                 6
not be a signatory to the arbitration agreement in order to seek enforcement of its terms against

Plaintiff.

               2.      Applicable Law

               A non-signatory to an arbitration agreement may under certain circumstances

“compel a signatory to that agreement to arbitrate a dispute.” Ragone v. Atl. Video at Manhattan

Ctr., 595 F.3d 115, 127-28 (2d Cir. 2010). “Non-signatories seeking to compel a signatory to

arbitrate a dispute find support in the Second Circuit in the principle of equitable estoppel, which

requires a two-part inquiry.” Alghanim v. Alghanim, 828 F.Supp.2d 636, 648 (S.D.N.Y. 2011).

“First, ‘a careful review of the relationship among the parties, the contracts they signed . . . , and

the issues that had arisen among them [must] disclose[] that the issues the nonsignatory is

seeking to resolve in arbitration are intertwined with the agreement that the estopped party has

signed.’” Id. (quoting Ragone, 595 F.3d at 127) (internal quotations omitted). Second, “‘there

must be a relationship among the parties of a nature that justifies a conclusion that the party

which agreed to arbitrate with another entity should be estopped from denying an obligation to

arbitrate a similar dispute with the adversary which is not a party to the arbitration agreement.’”

Id. (quoting Sokol Holdings, Inc. v. BMB Munai, Inc., 542 F.3d 354, 359 (2d Cir. 2008)).

               In the employment context, “[s]uch a relationship has been found where the non-

signatory is a parent company . . . of a signatory . . . and the claims arose from the employment

agreement containing an arbitration clause. . . .” Laumann v. Nat’l Hockey League, 989 F. Supp.

2d 329, 336 (S.D.N.Y. 2013) (citations omitted).

               3.      Analysis

               Here, as to the first prong of the inquiry – “‘intertwinedness’” – “the [amended]

complaint does not materially distinguish between [the alleged] signatory [The Hartford] and

[the alleged] non-signatory defendant[] [HFSG].” Alghanim, 828 F. Supp. 2d at 648. Indeed, as
                                                  7
discussed above, the Amended Complaint treats the signatory The Hartford as synonymous with

the alleged non-signatory HFSG. Moreover, the employment related disputes that are the subject

of the Amended Complaint are clearly intertwined with the subject matter of the arbitration

agreement that Plaintiff allegedly consented to. See Alghanim, 828 F. Supp.2d at 648 (noting

that first prong inquiry is “effectively the same question” as whether the claims involving the

non-signatory “are within the scope of the [arbitration] [a]greement[]”)

               The Amended Complaint pleads employment discrimination claims under the

ADA and the NYSHRL, as well as violations of the FMLA. (Am. Cmplt. (Dkt. No. 11) ¶¶ 36-

64). Such claims are explicitly referenced in the arbitration agreement, which states that

employees of The Hartford “are required to arbitrate any and all employment-related disputes,

claims, or controversies . . . including but not limited to claims under . . . the Family and Medical

Leave Act (FMLA); the Americans with Disabilities Act of 1990 (ADA); . . . [and] any state or

local anti-discrimination laws. . . .” (Fazzino Aff., Ex. B (Dkt. No. 40-1) at 13)

               As to the second prong, the relationship between Plaintiff and HFSG also justifies

the application of equitable estoppel. Acknowledging that the parties dispute which entity

employed Plaintiff – with Plaintiff maintaining that he was employed by HFSG, and HFSG

asserting that Plaintiff was employed by an HFSG subsidiary, The Hartford Fire Insurance

Company – it is undisputed that “The Hartford” is the party referenced in the arbitration

agreement and the arbitration-related documents. See Fazzino Aff., Exs. A-F (Dkt. No. 40-1)

Although the Amended Complaint defines “The Hartford” as synonymous with HFSG (see Am.

Cmplt. (Dkt. No. 11) ¶ 1), “The Hartford” is not defined in the arbitration agreement or in the

other arbitration related documents. See Fazzino Aff., Exs. A-F (Dkt. No. 40-1).




                                                  8
                Whether Plaintiff was an employee of HFSG or its subsidiary The Hartford Fire

Insurance Company, however, his employment – and the arbitration agreement he allegedly

consented to – were under the rubric of “The Hartford.” All of the documents he was sent

concerning the Company’s request that he consent to arbitrate employment-related disputes – the

original email, the Arbitration Policy, the Frequently Asked Questions, and the Arbitration

Policy Certification form – all reference “The Hartford.” In exchange for providing his consent,

he received a paid day off from HFSG. Given these circumstances, and the fact that the

Amended Complaint pleads that HFSG is synonymous with “The Hartford,” it is not plausible

for Plaintiff to claim now that he did not realize that HFGS could seek to enforce the arbitration

agreement against him. Acknowledging that HFGS is not the named party in the arbitration

agreement and related documents, Ragone makes clear that a non-signatory can invoke an

arbitration agreement in the context of an employment dispute where “it [was] plain that . . . [the

employee] understood [the nonsignatory] to be, to a considerable extent, [his] co-employer.”

Ragone, 595 F.3d at 127 (emphasis added). In sum, any corporate affiliate of “The Hartford” –

including HFSG, the entity he alleges is synonymous with “The Hartford” – is entitled, pursuant

to equitable estoppel, to invoke the arbitration clause against Plaintiff as to employment-related

disputes. See Laumann, 989 F.Supp.2d at 336 (“parent company, corporate successor, guarantor,

or corporate affiliate of the signatory” may invoke arbitration agreement); see also Ross v. Am.

Exp. Co., 547 F.3d 137, 144 (2d Cir. 2008) (“[T]his Court's cases which have applied estoppel

against a party seeking to avoid arbitration have tended to share a common feature in that the

non-signatory party asserting estoppel has had some sort of corporate relationship to a signatory

party . . . [such as] subsidiaries, affiliates, agents, and other related business entities.”).




                                                    9
               As both prongs of the two-part test are met here, Plaintiff may not resist

arbitration on the ground that HFSG is a non-signatory to the arbitration agreement.

       B.      Whether the Arbitration-Related Documents Are Properly Before the Court

               Plaintiff contends that the arbitration-related documents submitted by HFSG have

not been properly authenticated. (Pltf. Opp. Br. (Dkt. No. 38) at 7)

               The documents at issue are attached to the May 6, 2019 affidavit of Maria Q.

Fazzino. (Fazzino Aff. (Dkt. No. 40-1) Fazzino describes her background as follows:

       I am a Compliance Officer for the Hartford Fire Insurance Company (“The
       Hartford”). I have held that position since January 1, 2017. Previously, from
       April 1, 2013 to December 31, 2016, I was Assistant Vice President, Corporate
       Compliance. Prior to April 1, 2013, I was Director of Corporate Compliance. In
       each of these roles, I have been involved in planning and implementing The
       Hartford’s policies and practices regarding employee arbitration agreements. I
       make this Affidavit freely, and based on my personal knowledge of the facts set
       forth herein. In addition, I have access to and have gathered all of the documents
       attached to this Affidavit.

(Id. ¶ 1) These representations are sufficient to demonstrate that Fazzino has personal

knowledge of the documents at issue, and that they are what they purport to be.

               Plaintiff also contends that certain aspects of the arbitration-related documents

“raise[] questions about the accuracy of the documents provided.” Plaintiff points out that

Arbitration Policy Certification – the electronic consent form – “states that the employee should

‘click the Continue button to go to the certification,’ but the documents provided by HFSG do

not contain a ‘Continue’ button and the purported certification appears below the aforementioned

text.” (Pltf. Opp. Br. (Dkt. No. 38) at 8) According to Plaintiff, the format of the documents

“raises questions about the accuracy of the documents provided and, importantly, how the

documents were oriented, formatted, and sized. . . .” (Id.) Plaintiff further contends that “the

issue of notice depends heavily on the design and content of the webpage.” (Id. (citing Nicosia,

834 F. 3d at 233 (2d Cir. 2016)

                                                10
                While it is true that no “Continue” button appears in the reproductions of the

Arbitration Policy Certification attached to Fazzino’s affidavit (see Fazzino Aff., Exs. E, F (Dkt.

No. 40-1)), this fact is irrelevant.

                After Plaintiff completed an electronic version of the consent form, he received a

copy of the Arbitration Policy Certification reflecting the box he had checked off, which reads

“Yes I have read, understand and agree to comply with the Arbitration Policy.” (Id., Ex. F) The

Certification reflects Plaintiff’s name, his user name, and the submission date of his consent form

– August 24, 2015. (Id.) The Certification also states: “The certification’s start page,

introduction, and questions appear below, along with the answers provided by Adam Havens.

These items are presented as they appeared at the time the certification was submitted.” (Id.)

Plaintiff does not dispute that he checked off the box reading, “Yes I have read, understand and

agree to comply with the Arbitration Policy.” (Id.)

                Plaintiff also does not dispute the authenticity of the email he received soliciting

his consent to arbitrate employment-related disputes, or that the email contained a hyperlink to

the Arbitration Policy Certification. (Fazzino Aff., Ex. C (Dkt. No. 40-1))

                The Court concludes that Defendant has adequately demonstrated the authenticity

of the arbitration-related documents attached to the Fazzino Affidavit.

        C.      Manifestation of Consent

                Plaintiff contends that he did not manifest consent to arbitrate employment-related

disputes, because the contractual nature of the electronic consent form document was not

obvious to him. (Pltf. Opp. Br. (Dkt. No. 38) at 12-17)

                1.      Applicable Law

                Arbitration is “a creature of contract,” Starke v. SquareTrade, Inc., 913 F.3d 279,

288 (2d Cir. 2019), and accordingly “[s]tate law principles of contract formation govern the

                                                 11
arbitrability question.” Nicosia, 834 F.3d at 231 (2d Cir. 2016). Here, the arbitration-related

documents at issue do not contain a choice of law provision. HFSG asserts that New York law

applies, because Plaintiff lived and worked in New York at the time the alleged agreement to

arbitrate was formed. (Def. Br. (Dkt. No. 37-2) at 13 n. 6) Alternatively, HFSG posits that

Connecticut law might govern, because HFSG’s headquarters is located in that state. (Id.)

HFGS further asserts that New York and Connecticut law are substantially similar as to the

principles governing contract formation (id.), and Plaintiff does not dispute that proposition.

               Second Circuit law indicates that contract formation principles under New York

and Connecticut law bear substantial similarities. Compare Meyer v. Uber Technologies, Inc.,

868 F.3d 66, 74 (2d Cir. 2017) (“New York and California apply substantially similar rules for

determining whether parties have mutually assented to a contract term.”) (internal quotation

marks and citations omitted) with Schnabel v. Trilegiant Corp., 697 F.3d 110, 119 (2d Cir. 2012)

(“[B]oth Connecticut and California apply substantially similar rules for determining whether the

parties have mutually assented to a contract term.”).

               In light of the substantial similarity between New York and Connecticut law on

the issue of contract formation, this Court “need [not] resolve this [] thorny choice-of-law

question,” Schnabel, 697 F.3d at 119, as “[w]hich state’s law applies is [ultimately] without

significance.” Id.

               Under New York law, “a contract requires a ‘meeting of the minds’ and ‘a

manifestation of mutual assent.’” Starke, 913 F.3d at 288-89 (quoting Express Indus. &

Terminal Corp. v. N.Y. Dep’t of Transp., 93 N.Y.2d 584, 589 (1999)). “There is no carve-out to

these principles for employment cases.” Rightnour v. Tiffany & Co., 239 F. Supp. 3d 744, 752

(S.D.N.Y. 2017). “Where an offeree does not have actual notice of certain contract terms, he is



                                                12
nevertheless bound by such terms if he is on inquiry notice of them and assents to them through

conduct that a reasonable person would understand to constitute assent.” Starke, 913 F.3d at 289

(emphasis in original). In the web-based context, inquiry notice turns on whether “the design

and content of the relevant interface” provided the arbitration provision “in a clear and

conspicuous way.” Starke, 913 F.3d at 289, 292; see also Edmundson v. City of Bridgeport Bd.

of Educ., No. CV196083811S, 2019 WL 5066951, at *3 (Conn. Super. Ct. Sept. 18, 2019)

(citing the analysis in Starke, 913 F.3d at 289 as “relevant and instructive”). “Thus, when terms

are linked in obscure sections of a webpage that users are unlikely to see, courts will refuse to

find constructive notice.” Nicosia, 834 F.3d at 233.

               2.      Analysis

               Here, Plaintiff interacted with two interfaces in connection with allegedly

providing consent to arbitrating employment-related disputes: the August 19, 2015 email

through which Plaintiff received the hyperlink to the Arbitration Policy Certification, and the

Arbitration Policy Certification through which Plaintiff selected the box marked “yes.” (Fazzino

Aff., Exs. C, E, F (Dkt. No. 40-1)) Several features of the design and content of these two

interfaces demonstrate that Plaintiff was, at a minimum, put on inquiry notice.

               The email relates solely to the Arbitration Policy and has a description of “What

is arbitration?” followed by links to the Arbitration Policy and Frequently Asked Questions. (Id.,

Ex. C) At the conclusion of the email, there is a clear presentation of what the employee is being

asked and the implication of consenting: “After learning more about arbitration, decide whether

to voluntarily consent or decline [hyperlink] to resolve disputes under our arbitration policy. By

consenting, you’re agreeing to pursue workplace disputes through arbitration rather than through

an individual or class-action lawsuit.” (Id.) The hyperlink included in this paragraph would

have brought Plaintiff to the Arbitration Policy Certification. (Id. ¶ 3)
                                                 13
                The Certification also contains a hyperlink to the terms of the putative agreement

in a bolded sentence that reads “Click here to read the Arbitration Policy and Process

Documents.” (Fazzino Aff., Ex. F (Dkt. No. 40-1) (emphasis in original)). Following the

hyperlink is a sentence that states, “If you have completed your review and understand the

Arbitration Policy, click the Continue button to go to the certification. If you have any

questions about the Policy or this Certification Process, please contact the HR Service

Center.” (Id.) (emphasis in original). 4

                Immediately after this statement, the following text appears.




(Id.) (emphasis in original).

                Plaintiff contends that his selection of the “yes” checkbox does not constitute

consent to arbitrate employment-related disputes, citing the following language that appears next

to the checkbox: “Yes I have read, understand and agree to comply with the Arbitration Policy.”

(Pltf. Opp. Br. (Dkt. No. 38) at 13-14; see Fazzino Aff., Ex. F (Dkt. No. 40-1). Plaintiff claims

that this language creates ambiguity about whether he agreed “to opt into a binding arbitration

agreement.” (Id. at 13)


4
    The relevant portion of the page thus appears as follows:




(Id.)
                                                 14
                This is nonsense. The implications of checking off the box marked “Yes” were

crystal clear, and Plaintiff’s act of selecting the “Yes” checkbox is, “on its face[,] . . . reasonably

susceptible of only one meaning.” Selective Ins. Co. of America v. County of Rensselaer, 26

N.Y.3d 649, 655 (2016) (quotations omitted). Even if there were any ambiguity in this language

– which there is not – the language next to the “No” checkbox – stating that the employee “does

not wish to resolve covered disputes in accordance with the Arbitration Policy,” see Fazzino

Aff., Ex. F (Dkt. No. 40-1) – would have made clear the implications of answering “Yes.”

                In addition to the text next to “Yes” and “No” checkboxes, other language in the

one-page Arbitration Policy Certification clearly explains what the company’s arbitration

program is, and asks the employee whether he or she wishes to “voluntarily elect to resolve

covered disputes in accordance with the [Arbitration] Policy.” (Id.) The consent form also

informs the employee that, “[i]n exchange for your agreement to resolve covered disputes in

accordance with the Arbitration Policy, you will be eligible for one (1) additional day of [Paid

Time Off].” (Id.) Finally, the employee certifies, on the consent form, that the employee

understands that he or she is agreeing to submit all work-related disputes to arbitration: “I

hereby certify that I have read and understand the Arbitration Policy and that final and binding

arbitration is the exclusive forum for the resolution of disputes covered by the Policy.” (Id.)

There is no ambiguity in the consent form.

                Starke v. SquareTrade, Inc., 913 F.3d 279 (2d Cir. 2019), and Nicosia v.

Amazon.com, Inc., 834 F.3d 220 (2d Cir. 2019), are not to the contrary. In both cases, the

design of the interfaces directed attention away from the hyperlinked terms and conditions

containing the arbitration provision. Starke, 913 F.3d at 293 (“the interface here is cluttered with

diverse text, displayed in multiple colors, sizes and fonts, and features various buttons and



                                                  15
promotional advertisements that distract the reader from the relevant hyperlink.”); Nicosia, 834

F.3d at 237 (“There are numerous other links on the webpage, in several different colors, fonts,

and locations, which generally obscure the message.”). Here, by contrast, the hyperlink to the

Arbitration Policy was provided in multiple places such that a “user could not avoid noticing the

hyperlink before [taking the assenting action].” See Starke, 913 F.3d at 294 (noting that in

Meyer v. Uber Technologies, Inc., 868 F.3d 66, 78-80 (2d Cir. 2017), “significant weight” was

placed on the fact that the terms of service could be reviewed before registration).

               Moreover, unlike the post-sale email at issue in Starke, 913 F.3d at 292-95 –

which contained a deluge of extraneous information – the email sent to Plaintiff had only one

purpose: to solicit his agreement to arbitrate employment disputes in exchange for an additional

day of Paid Time Off. (Fazzino Aff., Ex. C (Dkt. No. 40-1)). The first line of the email states:

“You are receiving this email because you received an employment offer before March 7, 2012,

or your first day of work was before April 1, 2012, and you can receive an extra day of PTO in

2016 by consenting to arbitration to resolve legal disputes.” (Id.) Given the singular purpose of

the email, the other explanatory material discussed above, and the fact that the email explains

that, “[b]y consenting, you’re agreeing to pursue workplace disputes through arbitration rather

than through an individual or class-action lawsuit” (id.), Plaintiff’s claim that he did not

understand the contractual nature of the Arbitration Policy Certification is not plausible. (Id.)

               Finally, the employment relationship between Plaintiff and HFSG does not

change the analysis. As Judge Koeltl has noted, “[t]here is no carve-out to [the basic principles

of offer and acceptance] for employment cases.” Rightnour, 239 F. Supp. 3d at 752-53 (holding

that there was no manifestation of assent to arbitration agreement where employee with pending

claim of discrimination before the EEOC provided contemporaneous written rejection).



                                                 16
               The Court concludes that Plaintiff had sufficient inquiry notice to manifest assent,

and that he did in fact manifest assent.

       D.      Defendant’s Alleged Breach

               Plaintiff argues, however, that Defendant’s “own material breach of the terms of

the [arbitration] policy render[s] any such agreement unenforceable against [Plaintiff].” (Pltf.

Opp. Br. (Dkt. No. 38) at 17) Plaintiff contends that Defendant breached the following

provision: “This Policy requires both The Hartford and you to attempt to resolve employment-

related disputes through The Hartford’s Employee Relations (‘ER’) Review Process (if you are

still an active employee) and, where covered disputes remain, through final and binding

arbitration.” (Fazzino Aff., Ex. A (Dkt. No. 40-1) at 7) Plaintiff argues that this provision

requires that HFSG engage in the Employee Relations Review Process with Plaintiff before

terminating his employment. (Pltf. Opp. Br. (Dkt. No. 38) at 18) This argument is not

persuasive.

               To the extent this provision imposes a condition precedent on HFSG, it is a

condition precedent to commencing arbitration. Nothing in the provision relates to the

termination process. Indeed, in including the language “if you are still an active employee,” the

provision clearly contemplates that the employee may have already been terminated. This

understanding is confirmed by other provisions in the Arbitration Policy. For example, the

Arbitration Policy states that “Employment with The Hartford remains ‘at-will,’ meaning that

either you or The Hartford may terminate the employment relationship at any time for any lawful

reason.” (Fazzino Aff., Ex. A (Dkt. No. 40-1) at 7)) In sum, HFSG did not breach the




                                                17
Arbitration Policy by terminating Plaintiffs employment prior to engaging in the Employee

Relations Review Process. 5

                                      *       *        *      *

                The only remaining issue is whether the case will be dismissed or stayed pending

arbitration. Defendant seeks dismissal. (Def. Br. (Dkt. No. 37-2) at 13 n. 5) "[B]ecause

Defendant[] seek[s] dismissal rather than a stay ... this Court has discretion whether to stay or

dismiss Plaintiff['s] action under the FAA." Zambrano v. Strategic Delivery Sols., LLC, No. 15

Civ. 8410 (ER), 2016 WL 5339552, at *10 (S.D.N.Y. Sept. 22, 2016) (citing Katz v. Cellco

P'ship, 794 F.3d 341,347 (2d Cir. 2015) ("[A]bsent a statute or rule to the contrary, federal

district courts possess the inherent power to stay pending litigation when the efficacious

management of court dockets reasonably requires such intervention.")). Since the Arbitration

Policy covers Plaintiffs entire claim, this Court finds that the case should be dismissed.

                                          CONCLUSION

               For the reasons stated above, Defendant's motion to compel arbitration and

motion to dismiss are granted. The Clerk of Court is directed to terminate the motion (Dkt. No.

37) and to close this case.

Dated: New York, New York
       March 13, 2020                                  SO ORDERED.



                                                       Paul G. Gardephe
                                                       United States District Judge

5 In any event, "courts presume that the parties intend arbitrators, not courts, to decide disputes
about the meaning and application of particular procedural preconditions for the use of
arbitration." BG Grp., PLC v. Republic of Argentina, 572 U.S. 25, 34 (2014). Procedural
preconditions include "'prerequisites such as ... estoppel [] and other conditions precedent to an
obligation to arbitrate .... "' Republic of Ecuador v. Chevron Corp., 638 F.3d 384,393 (2d Cir.
2011) (quoting Howsam v. Dean Witter Reynolds, 537 U.S. 79, 85 (2002)). Accordingly, any
dispute about the provision in question would be resolved by the arbitrator.
                                                  18
